DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US 2016/0258490 (Sasaki) and Ohta et al. US 2014/0169828 A1 (Ohta).
claims 1 and 21, Sasaki teaches a drawer comprising:
 a photosensitive drum (21) rotatable about a drum axis extending in a first direction (FIG. 2); 
a drawer frame (50) holding the photosensitive drum, the drawer frame having an outer surface (FIG. 3); 
a connector (52) having a plurality of terminals arrayed in an arraying direction (¶0058); 
a holder (53/51) positioned at the outer surface of the drawer frame and holding the connector (FIG. 4), the holder being movable relative to the drawer frame in the arraying direction of the plurality of terminals (FIG. 3).  
Sasaki differs from the instant claimed invention by not explicitly disclosing:  a drawer memory. However this is a known prior art element that can be combined with the drawer taught by Sasaki with no change in their functions and the combination would have yielded the predictable result, to one of ordinary skill in the art before the effective filing date of the claimed invention, of an image forming apparatus with enhanced features. Ohta teaches a drawer memory (120) storing information on the photosensitive drum, the drawer memory being electrically connectable to at least one of the plurality of terminals (¶0081). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by Sasaki to include the drawer memory taught by Ohta since Ohta teaches that the ROM stores therein control programs and the like for performing control of the secondary transfer device 52, control of the fixing unit 53, paper conveyance control on the main conveying path 70, paper conveyance control on the reverse conveying path 73, paper jam detection control, and the like (¶0081).  
claim 2-4, Sasaki and Ohta teach the drawer according to claim 1. Sasaki and Ohta differ from the instant claimed invention by not explicitly disclosing: the plurality of terminals is arrayed in the first direction, the plurality of terminals is further arrayed in a second direction crossing the first direction and the second direction is perpendicular to the first direction.  However these limitations describe and are anticipated by any dual row terminal or block terminal which is suggested by Ohta when teaching the wire bundle connector (¶0081). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a dual row terminal as the connector for the drawer taught by Sasaki and Ohta since this is a well-known element and may be implemented with the predictable result of a working connection.
Regarding claims 5 and 6, Sasaki and Ohta teach the drawer according to claim 3. Furthermore Sasaki teaches the holder is also movable relative to the drawer frame in a third direction crossing both the first direction and the second direction and the third direction is perpendicular to both the first direction and the second direction (FIG. 6).  
Regarding claim 7, Sasaki and Ohta teach the drawer according to claim 5. Furthermore Sasaki teaches an elastic member (19) urging the holder in the third direction (FIG. 6).  
Regarding claim 8, Sasaki and Ohta teach the drawer according to claim 7. Furthermore Sasaki teaches the elastic member is a coil spring extending in the third direction (¶0040).  
Regarding claim 9, Sasaki and Ohta teach the drawer according to claim 7. Furthermore Sasaki teaches a plurality of the elastic members FIG. 6.  
Regarding claim 10, Sasaki and Ohta teach the drawer according to claim 5. Furthermore, Sasaki teaches a cover (51) covering an outer peripheral surface of the holder, the 
Regarding claim 11, Sasaki and Ohta teach the drawer according to claim 10. Sasaki teaches the holder (53/51) is configured to contact with the cover in a case where the holder moves in the first direction relative to the drawer frame (FIG. 4).  
Regarding claim 12, Sasaki and Ohta teach the drawer according to claim 10. Sasaki teaches the holder (53/51) is configured to contact with the cover in a case where the holder moves in the second direction relative to the drawer frame (FIG. 4).  
Regarding claim 13, Sasaki and Ohta teach the drawer according to claim 10. Sasaki teaches the holder (53/51) is configured to contact with the cover in a case where the holder moves in the third direction relative to the drawer frame (FIG. 4).  
Regarding claim 14, Sasaki and Ohta teach the drawer according to claim 13. Sasaki teaches an elastic member (19) urging the holder in the third direction, the elastic member being positioned between the holder and the cover in the third direction (FIG. 6).  
Regarding claim 15, Sasaki and Ohta teach the drawer according to claim 14. Sasaki teaches the elastic member (19) extends in the third direction and having one end portion and another end portion in the third direction (FIG. 6), wherein the holder has a first spring seat to which the one end portion of the elastic member is connected, and wherein the cover has a second spring seat to which the another end portion of the elastic member is connected (FIG. 6).  
Regarding claim 16, Sasaki and Ohta teach the drawer according to claim 14. Sasaki teaches the elastic member (19) is displaceable between a first state and a second state, 
Regarding claim 17, Sasaki and Ohta teach the drawer according to claim 16. Sasaki teaches the holder has a first contact surface (FIG. 4a) which is a flat part of the holder, the first contact surface extending perpendicular to the third direction, wherein the drawer frame has a second contact surface which is a flat part of the drawer frame, the second contact surface extending perpendicular to the third direction, and wherein the first contact surface is in contact with the second contact surface in the case where the elastic member is in the first state (FIG. 6).  
Regarding claim 18, Sasaki and Ohta teach the drawer according to claim 11. Sasaki teaches the holder comprise:
a protrusion (guide 60) extending in the second direction, wherein the cover is formed with a groove having a width in the first direction greater than a length of the protrusion in the first direction, and wherein the protrusion is positioned within the groove in a state where the cover is fixed to the drawer frame (FIG. 4-6).  
Regarding claim 19, Sasaki and Ohta teach the drawer according to claim 11. Sasaki teaches an outer surface of the protrusion (60) is configured - 55 -to contact an inner surface of the groove in a case where the holder moves in the first direction relative to the drawer frame (FIG. 6).  
claim 20, Sasaki and Ohta teach the drawer according to claim 11. Sasaki teaches the holder has: 
a first flat (64) surface extending perpendicular to the second direction, the first flat surface being positioned at one end portion of the holder in the second direction; and 
a second flat (65) surface extending perpendicular to the second direction, the second flat surface being positioned at another end portion of the holder in the second direction, wherein the cover has: a first side wall facing the first flat surface in the second direction; and 
a second side wall (61) facing the second flat surface in the second direction, the second side wall being positioned spaced away from the first side wall in the second direction, 
wherein the first flat surface is configured to contact with the first side wall in a case where the holder moves relative to the drawer frame in the second direction toward the one end portion of the holder, and wherein the second flat surface is configured to contact with the second side wall in a case where the holder moves relative to the drawer frame in the second direction toward the another end portion of the holder (FIG. 6).  
Regarding claim 22, Sasaki and Ohta teach the drawer according to claim 1. Furthermore Sasaki teaches a plurality of the photosensitive drums (FIG. 2), wherein the plurality of the photosensitive drums is held by the drawer frame in a state where the plurality of the photosensitive drums is arrayed with each other in a fourth direction crossing the first direction (FIG. 2).  
Regarding claim 23, Sasaki and Ohta teach the drawer according to claim 1. Furthermore Sasaki teaches a developing cartridge (24) accommodating therein developing agent is attachable to the drawer.  
claim 24, Sasaki and Ohta teach the drawer according to claim 23. Furthermore Sasaki teaches the drawer is attachable to a main body of an image forming apparatus in a state where the developing cartridge is attached to the drawer (¶0037).  
Regarding claim 25, Sasaki and Ohta teach the drawer according to claim 24. Furthermore Sasaki teaches the plurality of terminals of the connector is in contact with a connector of the main body of the image forming apparatus in a state where the drawer is attached to the main body of the image forming apparatus and a front cover of the main body of the image forming apparatus is closed (FIG. 1B).  
Regarding claim 26, Sasaki teaches a drawer for use in a main body of an image forming apparatus, the drawer comprising: 
a photosensitive drum (21) rotatable about a drum axis extending in a first direction (FIG. 2); 
- 57 -a drawer frame (50) holding the photosensitive drum, the drawer frame having an outer surface; 
a connector (52) having a terminal; 
a holder (FIG. 4) positioned at the outer surface of the drawer frame and holding the connector, the holder being movable relative to the drawer frame in a direction crossing an attachment direction in which the drawer is to be attached to the main body of the image forming apparatus.  
Sasaki differs from the instant claimed invention by not explicitly disclosing:  a drawer memory. However this is a known prior art element that can be combined with the drawer taught by Sasaki with no change in their functions and the combination would have yielded the 
Regarding claim 27, Sasaki teaches a drawer comprising: 
a photosensitive drum (21) rotatable about a drum axis extending in a first direction; 
a drawer frame (50) holding the photosensitive drum, the drawer frame having an outer surface; 
a connector (52) having a terminal; 
a holder (FIG. 4) positioned at the outer surface of the drawer frame and holding the connector, the holder being movable relative to the drawer frame in at least one of the first direction and a direction crossing the first direction.
Sasaki differs from the instant claimed invention by not explicitly disclosing:  a drawer memory. However this is a known prior art element that can be combined with the drawer taught by Sasaki with no change in their functions and the combination would have yielded the predictable result, to one of ordinary skill in the art before the effective filing date of the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852